Citation Nr: 1026995	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-24 521	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted in order 
to establish entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for residuals of head 
injury with migraine cephalgia, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel



INTRODUCTION

The Veteran served on active duty from February 1995 to February 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from   a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied an increased rating for dysthymia and 
residuals of a head injury with migraine cephalgia; denied 
service connection for a lumbar spine disability based on the 
lack of new and material evidence.

The issue of entitlement to an increased rating for status post 
head injury and migraine cephalgia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
a lumbar spine disability was denied in an unappealed rating 
decision issued in February 2003. 

2.  Evidence received since the February 2003 rating decision 
does not relate to a previously unestablished element of the 
claim necessary to substantiate the claim and does not raise a 
reasonable probability of substantiating the claim.

3.  The Veteran's dysthymia is manifested by occupational and 
social impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances; and the inability to establish and 
maintain effective relationships; but without total occupational 
and social impairment. 


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying service connection 
for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 20.100, 20.1103 (2009).

2.  Evidence received since the February 2003 rating decision 
denying service connection for a lumbar spine disability is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  The schedular criteria for a disability rating of 70 percent, 
but not higher, for dysthymia have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, 
and implementing regulations impose obligations on VA to provide 
Veterans with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

For the Veteran's increased rating claim, under the VCAA, VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) must request that the Veteran provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased rating 
claim required that VA notify the Veteran that, to substantiate 
such a claim: (1) the Veteran must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the Veteran's employment and daily life; (2) if the diagnostic 
code under which the Veteran is rated contains criteria necessary 
for entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on the Veteran's employment and daily life (such as 
a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran; (3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements of the Court's decision were not disturbed by the 
Federal Circuit.  

VA provided VCAA required notice regarding her increased rating 
claim, in correspondence sent to the Veteran in November 2005, 
September 2005, and March 2006.  These letters told the Veteran 
that she could substantiate the claim with evidence that the 
disability had worsened, notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing her increased rating claim, and identified her 
duties in obtaining information and evidence to substantiate her 
claim.  

The March 2006 letter further provided notice of the type of 
evidence necessary to establish a disability rating and effective 
date for the claimed disability under consideration, in 
accordance with Dingess.  The letter told her that she could 
substantiate the claim with evidence of the impact of her 
disability on employment, provided examples of evidence that 
could substantiate the claim, and provided all elements of the 
notice required by Vazquez-Flores. 

VCAA notice in a new and material evidence claim (1) must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the evidence 
and information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant. 

The VCAA requires, in the context of a claim to reopen, that VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

A November 2005 letter informed the Veteran of the date and bases 
of the previous denial of her claim for service connection for a 
lumbar spine disability.  The Veteran was also informed of the 
appropriate definitions of new and material evidence and of the 
evidence needed to substantiate the underlying claim.  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a Veteran submit any evidence in his or her possession that 
might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The Veteran, nonetheless, received this notice in the 
September 2005, November 2005, and March 2006 letters.

The notice in this case was provided after the initial 
adjudication of the claim. This timing deficiency was cured by 
readjudication of the claim in and an August 2006 supplemental 
statement of the case issued after the notice was provided. 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
Veteran obtain evidence necessary to substantiate her claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a Veteran obtain records 
relevant to her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service records, 
and records from VA and private treatment providers.  
Additionally, the Veteran was afforded adequate VA examinations 
in response to her claim.  VA has no obligation to provide an 
examination with regard to the back claim prior to receipt of new 
and material evidence, although she was afforded such an 
examination.  38 C.F.R. § 3.159(c)(4)(iii) (2009).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on the 
merits.

New and Material Evidence-Lumbar Spine Disability

Legal Criteria

A rating decision becomes final if a notice of disagreement is 
not received within one year of the notice of that decision.  
38 U.S.C.A. § 7105.  A finally adjudicated claim may be reopened 
if new and material evidence is received. 38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

For the purpose of determining whether or not new and material 
evidence has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis, and 
not only since the last time it was disallowed on the merits. 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed. Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board. Anglin 
v. West, 203 F.3d 1343 (2000).


Analysis

In a February 2003 rating decision, the RO denied entitlement to 
service connection for a lumbar spine disability.  The RO denied 
the claim stating a back disorder was not related to military 
service.  The Veteran was notified of this decision in a letter 
dated March 6, 2003.  

The Veteran did not appeal the February 2003 rating decision. 
Therefore, this rating decision is final. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103; Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence of record at that time included the Veteran's 
service treatment records, VA examinations, VA treatment records, 
private treatment records from Dr. WLP, and statements from the 
Veteran.  

The service treatment records showed that the Veteran was 
involved in a motor vehicle accident in December 1995.  She 
received regular treatment therafter for a post-concussive 
syndrome.  No complaints or findings were reported referable to 
the low back.  In November 1997, she was seen for complaints of 
head pain.  On examination it was noted that the lumbar and 
thoracic spines were within normal limits.

In her report of medical history at the time of her separation 
from service, she indicated that she had never had recurrent back 
pain.  A medical evaluation board report contains no findings 
with regard to a back disability.

On VA examination for migraines in April 1999, she was asked 
about other significant history, but reported only a history of 
heart murmur.

VA outpatient treatment records dated prior to August 2002, 
contain no findings referable to a back disability.  In April 
2002, the Veteran was seen in follow up for headaches.  It was 
reported that examination of the back and spine was unremarkable.  

In August 2002, it was reported that the Veteran had been 
involved in an auto accident a few days earlier.  She experienced 
back and neck pain at that time and it had persisted.

A VA psychiatric outpatient treatment note dated in November 
2002, shows that the Veteran reported the August automobile 
accident and that she had back problems.  

At a January 2003 VA examination held in connection with her 
claim for service connection, the Veteran reported that she had 
low back pain that had started with the in-service auto accident 
in December 1995.  The diagnosis was lumbosacral strain status 
post trauma in December 1995 and subsequent motor vehicle 
accident in August 2002 with mild loss of range of motion due to 
pain.

Evidence submitted subsequent to the February 2003 rating 
decision includes VA treatment records, VA examinations, and 
statements from the Veteran.  

In August 2006, the Veteran underwent a VA examination for 
evaluation of low back pain, which she stated began in service.  
The examiner noted after a review of the claims file, interview 
with the Veteran and a physical examination, that it was less 
likely than not that the Veteran's present low back pain was 
related to military service, due to the fact that there was no 
documentation of a low back injury at the time of her in-service 
incident and she had multiple motor vehicle accidents since 
discharge from the military and it seemed more reasonable that 
her low back pain was related to this.

In her June 2006 substantive appeal the Veteran asserted that her 
only back injury had occurred with the motor vehicle accident 
during service.

The evidence submitted since the last final denial is either 
cumulative or does not relate to a previously unestablished 
element needed to substantiate the claim.  The medical opinions 
actually weigh against a link between the causes of the Veteran's 
lumbar spine disability and her service.  

The Veteran's statements repeat contentions and information 
provided previously.  Thus, the evidence is not material as it is 
not sufficient to establish a reasonable possibility of 
substantiating the claim.  It is arguable that her report that 
she had no back injury other than the one in service is new, but 
the report is contradicted by the fact that she had a well 
documented back injury in 2002, several years after service.

As discussed, new and material evidence has not been received, 
and the claim cannot be reopened or granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Dysthymia

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing her symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and the 
criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).  

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A Veteran may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable. In this regard, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the Veteran is entitled to a combined rating 
where the symptomatology is distinct and separate. Esteban, at 
262 (1994).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2009).

Rating Criteria

Dysthymia is rated under 38 C.F.R. § 4.130, Diagnostic Code 9433, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a noncompensable disability 
rating is warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to interfere 
with occupational or social functioning or to require continuous 
medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent evaluation is warranted for dysthymia if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. 

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV 
at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)." 

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.   
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other 
hand, if the evidence shows that the Veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  
Mauerhan v. Principi, at 443.  The Court of Appeals for the 
Federal Circuit has embraced the Mauerhan Court's interpretation 
of the criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan v. Principi, at 444.

Background

In January 2005, the Veteran underwent a VA examination and 
reported that she did not want to do anything except watch 
television.  She stated she went to jail in July 2004 and was 
currently on probation.  She only had one friend, and did not get 
along with people.  The examiner noted that the Veteran spoke at 
a fast but unpressured pace.  She made adequate eye contact and 
no bizarre mannerisms were displayed.  She was cooperative, and 
established an adequate rapport.  She was alert and lucid, with 
thought processes that were relevant to the issue being 
discussed.  

The Veteran rated her depression as a 9 on a scale of 1-10.  She 
was in contact in reality, and was oriented to person, place, 
date, and day of the week.  Her immediate, recent, and remote 
memory skills were grossly intact.  She displayed moderate 
concentration skills, and there was no gross impairment in her 
cognitive functioning or communication skills.  

The Veteran was currently working at a VA RO, where she had been 
employed for the past six months.  She experienced stress at 
work, which she attributed to her psychiatric disability.

The examiner diagnosed major depressive disorder, recurrent, 
severe, with psychotic features; other substance abuse (i.e., 
prescription medications such as Ambien and over the counter 
medications such as Nyquil and Tylenol); partner relational 
problems; rule out personality change due to history of head 
trauma.  The examiner assigned a GAF score of 49.  

The examiner stated that the Veteran's depression had a moderate 
to significant negative impact on her occupational functioning 
due to her reduced motivation, emotional lability, difficulties 
concentrating, and reduced self esteem.  The examiner stated that 
her depressive traits had a moderate to severe negative impact on 
her social relationships due to the aforementioned factors 
combined with her social withdrawal and impulsivity.

In December 2005, the Veteran had a VA examination and reported 
that she rarely socialized; however, she could handle her 
activities of daily living when not impaired by her dysthymia.  
She was currently employed.  She had past suicidal ideations, 
however, she denied any current suicidal or homicidal ideation, 
intent or plan.  

The examiner stated the Veteran was casually attired, and neatly 
groomed.  Her demeanor was pleasant, although somewhat short in 
responses secondary to her complaint of having a severe headache.  
She made fair eye contact and her speech was of regular rate and 
rhythm.  There was no psychomotor agitation or retardation.  Her 
mood was described as "getting aggravated," her affect, 
although not hostile, reflected her comment of being aggravated 
when asked about her mood.  Thought processes were logical and 
goal directed.  There was no grandiosity of paranoia, and no 
auditory or visual hallucinations.  Her insight and judgment were 
fair to poor.  

The examiner diagnosed dysthymia and assigned a GAF of 65.  The 
examiner stated it appeared her symptoms were increasing in 
intensity with some nightmares related to her motor vehicle 
accident as well as numerous depressive symptoms that had 
worsened since the ending of her career.

In a January 2006 VA psychology evaluation treatment record, the 
Veteran stated that she was depressed daily.  The examiner noted 
that not only was she contending with the stress of her ex-
boyfriend not being willing to support their daughter 
financially, but she stated that her daughter had problems with 
chronic ear infections and cried "a lot."

The examiner noted the Veteran was alert and oriented x4 with 
good eye contact and logical and relevant thinking.  She was 
polite and cooperative; however,   speech was slightly pressured.  
She denied delusional ideation and hallucinatory experiences.  
Mood was slightly anxious and affect was constrained.  She denied 
suicidal ideation, intention or plan.  

In a February 2006 VA examination, the examiner noted the Veteran 
made moderate eye contact and was cooperative.  She was alert, 
lucid and her thought processes were generally relevant.  Her 
affect was generally solemn with a few appropriate smiles.  She 
reported difficulties sleeping, and no energy.  She indicated 
that she had difficulties with impulse control in that she was 
both irritable and short tempered.  

The examiner stated the Veteran was in contact with reality and 
oriented person, place, date and day of the week.  Her immediate 
and remote memory skills were grossly intact.  She displayed 
difficulties with recent memory skills as she recalled only one 
item of a three word list after a brief interval.  She displayed 
moderate concentration skills and there was no gross impairment 
in her cognitive functioning or in communication skills.  She 
reported no visual hallucinations but reported auditory 
hallucinations, stating she heard voices, usually at night, and 
believed it might be her mother.  She stated that she had thought 
about suicide "plenty of times."  She said the last time she 
attempted suicide was in 2003 or 2004.  She rated her level of 
depression as an 8 on a scale of 10.  She reported anxiety, no 
panic attacks; however, she stated she was angry all time.  

The examiner noted that testing indicated the presence of a 
severe depression that affected all areas of her functioning.  
The examiner stated that the Veteran's demeanor did not suggest 
as severe a depression as that implied by testing.

The examiner diagnosed major depressive disorder, recurrent, 
severe with psychotic features; other substance abuse (e.g., 
Nyquil, Goodie Powders); partner relation problems; rule out 
personality change due to history of head trauma, combined type 
(e.g., labile and aggressive traits).  The examiner assigned a 
GAF of 50.  

The examiner stated the Veteran continued to meet the criteria 
for a major depressive disorder with alleged psychotic features.  
In spite of these symptoms, however, it was observed that she 
continued to remain employed over the last six months.  The 
examiner opined the Veteran's depressive symptoms had a moderate 
negative impact on her occupational functioning and a moderate to 
severe impact on her social relationships.

In a VA Form 9 dated June 2006, the Veteran stated that her 
depression was so chronic that she frequently had to miss work.  
She stated she was still having difficulty interacting with 
people, and had "extreme" problems with establishing any 
trusting or meaningful relationships.  She reported problems 
being around large crowds of people.  She said she still had 
problems with homicidal ideations or wanting to harm people when 
they "irritate" her or try to harm her.  She stated she had 
"serious problems controlling her temper" the result of which 
she was arrested for domestic violence.

In a July 2006 VA treatment record, the examiner noted the 
Veteran was alert and oriented x3, her behavior was polite and 
cooperative, and her speech was coherent and relevant.  The 
Veteran was well groomed and attired and denied suicidal or 
homicidal ideations.  

In December 2006, a VA physician, Dr. M. Tabino, submitted a 
letter on behalf of the Veteran, noting the Veteran had been 
under her care for approximately five years and that her 
condition was becoming worse.  Dr. Tabino stated she had been 
stressed out at work, and was a single mother taking care of a 2 
year-old daughter.  She had been stable with her psychotropic 
medication, however, the Veteran reported her apartment was 
burglarized, causing further stress and thereby aggravating her 
depression.  Dr. Tabino recommended that she change jobs which 
would not cause stress.

In January 2010, the Veteran was afforded a VA examination.  The 
examiner reviewed the claims file.  The examiner noted the 
Veteran was cooperative and made good eye contact.  The Veteran 
reported that she was pregnant and recently separated from her 
husband.  She was currently working as a security guard at a 
casino and lost 3-4 days per month of work related to depression 
and migraines.  The Veteran reported she was sad, had depressed 
moods, and frequent crying spells.  She had social anxiety so she 
stayed home.  She stated when she was depressed she became very 
irritated at her 5 year-old daughter.  She denied any thoughts to 
hurt herself, her child, or anybody else.  

The examiner noted the Veteran was alert and oriented to time, 
place, and person.  The Veteran had poor concentration.  The 
examiner stated the Veteran's depression appeared to be moderate 
in nature.  He stated the Veteran's mood appeared to be 
moderately depressed and she had some mild to moderate 
psychomotor retardation.  The Veteran did not have any looseness 
of association or thought disorder.  The Veteran's affect was 
appropriate.  She was dressed appropriately.  Her memory for 
recent and remote events was fair.  Judgment and insight were 
fair.  

The examiner diagnosed the Veteran with dysthymic disorder and 
assigned a GAF of 50.  The examiner commented that the Veteran's 
main psychosocial stressor was separation from her husband who 
was physically abusive, marital problems, and social isolation.  
The examiner opined that at the present time the Veteran was more 
depressed as compared to before.  The Veteran was not able to 
work at least 3-4 days per month since the last 6 months.  The 
Veteran was advised to continue her outpatient treatment.

Analysis

During the appeal period, the Veteran has reported significant 
irritability, depression, and anxiety, resulting in severe 
difficulties occupationally and socially.  

The criteria for a 70 percent rating for dysthymia are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v.  
Principi, 15 Vet. App. 1, 11-14 (2001).

Deficiencies were reported in the areas of work, family 
relations, and mood.  Deficiencies in thinking and judgment have 
also been demonstrated.  The Veteran reports marital 
difficulties.  She has a young daughter, and a history of violent 
relations with the child's father, with a subsequent arrest for 
domestic violence.  She avoids situations involving crowds of 
people, and noted that she was becoming increasingly socially 
isolated, to include her family.  She has also reported suicidal 
ideations and auditory hallucinations, at time, she believes she 
is hearing the voice of her mother, who passed away when the 
Veteran was young.



Based upon the above findings, the Board finds that the Veteran's 
disability more nearly approximates a 70 percent disability 
rating for dysthymia, effective August 12, 2005, the date of her 
request for an increased rating.  Her history demonstrates clear 
occupational and social impairment, with deficiencies in most 
areas.  Resolving reasonable doubt in her favor, the Board finds 
that the Veteran has deficiencies in most of the areas needed for 
a 70 percent rating.  

A 100 percent rating is not warranted because the Veteran remains 
employed and has maintained social relationships with her 
daughter and immediate family.   During VA examinations, the 
Veteran reported that she was employed and taking care of her 
daughter.  She additionally had regular contact with family 
members, specifically her sister.  Hence, total social and 
occupational impairment has not been shown.

As such, the Board finds that an evaluation in excess of 70 
percent is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7, 4.21.

Extra-Schedular

In exceptional cases an extraschedular rating may be provided. 38 
C.F.R. § 3.321 (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step, a determination 
of whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating. 

Medical records indicate there are no dysthymia symptoms beyond 
those contemplated by the rating criteria.  38 C.F.R. §§ 4.123, 
4.124, 4.124(a) (2009).  Further consideration of an 
extraschedular rating is; therefore, not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). TDIU 
is granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent her from obtaining or 
maintaining all gainful employment for which her education and 
occupational experience would otherwise qualify her. 38 C.F.R. § 
4.16.

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2009) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU). Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001). 

There is no evidence of unemployability in this case.  The 
Veteran continues to maintain employment and although she 
reported missing work due to her depression and migraines, there 
is no evidence associated with the file of unemployability as the 
result of her service-connected disability.  The Veteran 
additionally withdrew her claim for TDIU in August 2005.  
Accordingly, the Board concludes that a TDIU rating is not 
warranted.


ORDER

New and material evidence having not been received; the claim for 
entitlement to service connection for a lumbar spine disability 
is not reopened.

Effective August 12, 2005, a disability rating of 70 percent for 
dysthymia is granted.

REMAND

In January 2006 rating decisions, the RO denied an increased 
rating for post head injury and migraine cephalgia.  

In her VA Form 9 received in June 2006, the Veteran stated that 
she disagreed with the rating decisions that denied an increased 
rating for the migraine disorder.  The Veteran's statements 
constitute a timely notice of disagreement with the January 2006 
rating decision.  The RO has not issues a statement of the case 
in response to the notice of disagreement, and these issues must 
be remanded for the issuance of such a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED for the following:

The agency of original jurisdiction 
should issue a statement of the case 
with regard to the issue of entitlement 
to an increased rating for post head 
injury and migraine cephalgia.  This 
issue should not be certified to the 
Board unless the Veteran submits a 
sufficient substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


